DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0117516 A1) in view of Fujikawa et al. (US 2010/0227217 A1; US equivalent of JP 2009/295554 A, cited on IDS of 09/08/2021), further in view of Widener (US 2018/0309107 A1).
Regarding claim 1, Jung teaches a secondary battery (Title, Abstract) comprising: 
a battery can 200 accommodating an electrode assembly 100 and having an open upper portion side (“The case 200 is a cylinder having one open end, the cylinder being formed with, or defining, a space in which the electrode assembly 100 is accommodated.”, [0053], figs. 1-3; a cylindrical case is a can, and the open end is upper with respective to the figures); 
a top cap 217 positioned in the upper portion of the battery can 200 (“The cap assembly 270 includes a cap-up 217 serving as an electrode terminal”, [0060], figs. 1-3); 
a safety vent 273 positioned below the top cap 217 (“The vent 273 is provided with circular and cross shaped grooves 274 formed around the protruding portion 275... If pressure in the battery continuously increases, gas is exhausted to the outside as the grooves 274 are ruptured.”, [0066]; the vent 273 is a safety vent since grooves 274 of the vent 273 are designed to break under abnormal pressure to prevent an explosion; figs. 2-3 show that the safety vent 273 is below the top cap 217 with respect to the figures); 
a current interrupt device (CID) filter 271&277 positioned below the safety vent 273 (“The current interrupt device includes a positive temperature coefficient 272, a vent 273, a third insulator 276, the cap-down 277, and the plate 271, which are sequentially stacked in a direction facing the electrode assembly 100”, [0063], “The plate 271 is adhered closely to the cap-down 277 between the electrode assembly 100 and the cap-down 277 to stop, or block, the hole provided at the center of the cap-down 277”, [0065]; cap-down 277 and plate 271 collectively correspond to the claimed CID filter, which is described in the instant specification as a “constituent configured to cut off the current of the secondary battery in emergency”, lines 12-13, p. 7; Jung describes a mechanism by which plate 271 is configured to cut off current: “If pressure in the secondary battery increases, as gas is generated in (e.g., inside) the secondary battery, the protruding portion 275 of the vent 273 moves toward the cap-up 217. As the vent 273 is deformed, as described above, a connecting portion between the plate 271 and the protruding portion 275 comes off, or a portion of the plate 271 is broken, thereby interrupting electrical flow”, [0066]; figs. 2-3); 
a first gasket 260 positioned along an inner surface of the upper portion of the battery can 200 and adjoining the top cap 217 in a region, the first gasket 260 adjoining a side portion of the safety vent 273 to insulate the safety vent 273 from the upper portion of the battery can 200 (“The first insulator 260 is a gasket that seals the opening of the case 200 and the cap assembly 270. The first insulator 260 simultaneously surrounds the outer circumference of the cap assembly 270 and the outer circumference of the second insulator 213 placed on the cap assembly 270. The first insulator 260 is surrounded by a portion extending from the opening of the case 200 to the bead 210.”, [0067]; figs. 2-3 show that first insulating gasket 260 is positioned along the inner surface at the top portion of the battery can 200, with respect to the figure; the gasket 260 adjoins the side of top cap 217 and the top of top cap 217 via the insulator 213; the gasket 260 further adjoins the side of safety vent 273 and insulates the vent 273 from the case 200, since “The first insulator 260 is made of a material having insulating properties”, [0068]); 
and a second gasket 276 positioned between the safety vent 273 and the CID filter (collectively 271 and 277), the second gasket 276 adjoining an upper portion of the CID filter 271&277 and surrounding an outer end of the CID filter 271&277, and the second gasket 276 adjoining a lower portion of the safety vent 273 (“The vent 273 and the cap-down 277 are insulated from each other by the third insulator 276 between the vent 273 and the cap-down 277”, [0065]; figs. 2-3 show that the gasket 276 adjoins the top surface of the CID filter part 277 and the bottom surface of the safety vent 273; the gasket 276 completely encircles the outer circumference of CID filter part 271, as well as the interior side of the raised outer end of CID filter part 277), 
wherein an insulation layer 213 is positioned in the region in which the top cap 217 and the first gasket 260 are adjoining each other (“The second insulator 213 may be interposed between the flange 216 of the cap-up 217 and the first insulator 260, as shown in FIGS. 2-3.”, [0069]), 
and the insulation layer 213 comprises a ceramic material (“For example, the second insulator 213 may be made of a ceramic material.”, [0069]).
Jung does not teach that the insulation layer comprises a binder as well as a ceramic material.
Fujikawa teaches a cylindrical battery with a case 6, an upper valve 9a, a lower valve 9b, gaskets 8 and 13, and highly-resistive layer 14b similar to the case 200, safety vent 273, plate 271, gaskets 260 and 276, and insulator 213 of Jung, respectively (“FIG. 3 is a longitudinal cross-sectional view schematically showing a cylindrical lithium ion secondary battery”, [0056]). In particular, Fujikawa teaches that the highly-resistive insulating layer 14b comprises a ceramic material and a binder (“The highly-resistive layer may be made of a mixture of a particulate inorganic oxide and a binder. The particulate inorganic oxide is preferably a particulate inorganic oxide with insulating property, and preferably contains, for example, at least one selected from the group consisting of alumina, magnesia, silica, and titania, and particularly preferably contains alumina.”, [0099]; the listed oxides are ceramics). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ceramic material comprising the insulating layer of Jung by substituting the ceramic material and binder of Fujikawa, since the mixture of Fujikawa would predictably provide insulation like the ceramic material of Jung (“The highly-resistive layer has a resistivity sufficient enough to reduce the current flown into the electrode assembly... More preferably, all of the highly-resistive layers are electrically insulating layers”, [0097]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Jung as modified by Fujikawa to have an insulating layer comprising a binder specifically comprises an organic binder (“Examples of the binder include polyvinylidene fluoride (PVDF), polytetrafluoroethylene (PTFE), and modified acrylonitrile rubber particles”, [0099], Fujikawa; the binders listed are all carbon-based, i.e. organic).
	Neither Jung nor Fujikawa teach that the binder comprises an inorganic binder in addition to the organic binder.
	Widener teaches an insulating layer for a battery that comprises a ceramic-like material and a binder (“An inorganic platelet composition for use as thermal and/or electrical insulation and fire protection for electrochemical cells”, Abstract; “The inorganic platelets of the inorganic platelet composition may be selected from vermiculite platelets, mica platelets, clay platelets, talc platelets, and combinations thereof”, [0044]; “All of the embodiments of the inorganic platelet composition described may include an organic binder and/or inorganic binder in addition to the inorganic platelets”, [0060]). Specifically, Widener teaches that the binder comprises both an organic binder and an inorganic binder (“The binder may include a blend of more than one type of organic binder and one type of inorganic binder. The binder may include one type of organic binder and more than one type of inorganic binder. The binder may include blend of more than one type of organic binder and more than one type of inorganic binder”, [0060]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the binder of modified Jung by including an inorganic binder as taught by Widener, since an inorganic binder will predictably bind inorganic ceramic particles to form an insulating layer. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Regarding claim 3, modified Jung teaches the secondary battery of claim 1, wherein the ceramic material comprises aluminum oxide or silicon oxide. The ceramic material and binder of Fujikawa, substituted for the ceramic material of Jung as discussed in claim 1, includes a ceramic material comprising aluminum oxide or silicon oxide (“The highly-resistive layer may be made of a mixture of a particulate inorganic oxide and a binder. The particulate inorganic oxide is preferably a particulate inorganic oxide with insulating property, and preferably contains, for example, at least one selected from the group consisting of alumina, magnesia, silica, and titania, and particularly preferably contains alumina.”, [0099], Fujikawa; alumina, which is aluminum oxide, is particularly preferred, and Fujikawa also teaches silicon oxide (silica)). 
Regarding claim 4, modified Jung teaches the secondary battery of claim 1. Jung as modified to have an insulating layer comprising the ceramic material and binder mixture of Fujikawa teaches that the binder represents 10 wt% to 90 wt% of a total weight of the insulation layer (“In the mixture of a particulate inorganic oxide and a binder, the content of the binder is preferably 10 to 80% by weight.”, [0101], Fujikawa; the range of Fujikawa substantially overlaps the claimed range of 20 wt% to 90 wt%). 
Regarding claim 6, modified Jung teaches the secondary battery of claim 1, 
wherein a crimping part 211 partially bent in an S-shape is defined by the upper portion of the battery can 200 (“An inwardly bent clamping portion 211 (i.e., clamp 211) is formed at an edge of the opening of the case 200. The clamping portion 211 compresses (i.e., pressurizes) the cap assembly 270,” [0059], or in other words, the clamp portion 211 crimps the cap; fig. 3 shows how crimping part/clamp 211 together with bead 210 forms an S shape at the upper portion of the can 200 such that the crimping part/clamp 211 is the top curve of the S-shape),
and the first gasket 260 conforms to an inner surface of the crimping part 211 (“The first insulator 260 is surrounded by a portion extending from the opening of the case 200 to the bead 210. The first insulator 260 is adhered closely to the second insulator 213 and the cap assembly 270 by the clamping portion 211.”, [0067]; fig. 3 shows that the gasket 260 is shaped along the inner curve of crimping part/clamp 211).
Regarding claim 7, modified Jung teaches the secondary battery of claim 6, 
wherein the first gasket 260 defines a concave interior area at least partially surrounded by the first gasket 260 (“The first insulator 260 simultaneously surrounds the outer circumference of the cap assembly 270 and the outer circumference of the second insulator 213 placed on the cap assembly 270”, [0067]; fig. 3 shows that the first gasket 260 has a C-shape with a concave interior area and partially surrounds this concave interior area), 
and wherein the region in which the insulation layer 213 is positioned is disposed between an upper end of the crimping part 211 and a top surface of the top cap 217 (“The second insulator 213 may be interposed between the flange 216 of the cap-up 217 and the first insulator 260, as shown in FIGS. 2-3”, [0069]; “The first insulator 260 is compressed (i.e., pressurized) toward the second insulator 213 by the clamping portion 211”, [0070]; fig. 3 shows that the insulation layer 213 is located between the top end of the crimping part/clamp 211 and the top surface of the flange 216 of the top cap 217).
Regarding claim 8, modified Jung teaches the secondary battery of claim 1. 
Jung as modified thus far does not teach that the insulation layer has a thickness of 0.015 mm to 0.045 mm.
	Fujikawa teaches that the insulation layer has a thickness of 0.005 mm to 0.050 mm, which substantially overlaps the claimed range of 0.015 mm to 0.045 mm (“The highly-resistive layer more preferably has a thickness of 5 µm or more and 50 or less”, [0103]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the insulation layer of Jung by forming it with the thickness of Fujikawa, since the thickness of Fujikawa maintains sufficient insulation while avoiding excessive weight (“When the highly-resistive layer has a thickness of less than 1 µm, it may become impossible to maintain the insulation in the event of the breakage of the gasket, for example, the insulation between the battery case and the sealing plate. On the other hand, when the highly-resistive layer has a thickness exceeding 100 µm, the ratio of the volume of the highly-resistive layer in the battery is increased, and the energy density of the battery may become insufficient.”, [0103], Fujikawa).

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0117516 A1) in view of Fujikawa et al. (US 2010/0227217 A1) and Widener (US 2018/0309107 A1) as applied to claim 1 above, and further in view of Seo et al. (KR 2008/0109949 A; citations refer to pages in the copy provided with the IDS of 08/17/2020).
Regarding claim 5, Jung as modified by Fujikawa teaches the secondary battery of claim 1.
Jung as modified thus far does not teach a ratio of a thickness of the insulation layer to a thickness of the top cap ranges of 0.015 to 0.15.
	Fujikawa teaches that the insulation layer has a thickness of 0.005 mm to 0.050 mm, which substantially overlaps the claimed range of 0.015 mm to 0.045 mm (“The highly-resistive layer more preferably has a thickness of 5 µm or more and 50 or less”, [0103]). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the insulation layer of Jung by forming it with the thickness of Fujikawa, since the thickness of Fujikawa maintains sufficient insulation while avoiding excessive weight (“When the highly-resistive layer has a thickness of less than 1 µm, it may become impossible to maintain the insulation in the event of the breakage of the gasket, for example, the insulation between the battery case and the sealing plate. On the other hand, when the highly-resistive layer has a thickness exceeding 100 µm, the ratio of the volume of the highly-resistive layer in the battery is increased, and the energy density of the battery may become insufficient.”, [0103], Fujikawa).
Seo teaches a cylindrical secondary battery with a case, a safety valve 430, top cap 410 and gasket 500 similar to the case 200, safety vent 273, top cap 217, and gasket 260 of Jung, respectively (Title, Abstract, figs. 1-4). In particular Seo teaches that the top cap has a thickness of 0.3 mm to 0.5 mm, which falls completely within the claimed range of 0.3 mm to 1.0 mm (“The thickness of the top cap portion in contact with the top surface of the PTC element is not particularly limited as long as it is a range capable of protecting the elements of the cap assembly from external pressure, and may preferably be 0.3 to 0.5 mm”, last ¶ of p. 18).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the top cap 217 of Jung by forming it with the thickness of the top cap of Seo, since the thickness of Seo provided sufficient mechanical strength without undue weight from excessive material (“If the top cap portion is too thin, it is difficult to exhivit a predetermined mechanical stiffness. Conversely, if the top cap portion is too thick, the battery capacity may be reduced compared to the same standard due to an increase in size and weight which is not preferable”, last ¶ of p. 18).
	Modifying Jung such that the insulation layer has a thickness of 0.005 to 0.050 mm as taught by Fujikawa and the top cap has a thickness of 0.3 to 0.5 mm as taught by Seo yields a ratio of a thickness of the insulation layer to a thickness of the top cap from 0.01 to 0.17. This range substantially overlaps the claimed range of 0.015 to 0.15.
Regarding claim 9, Jung as modified by Fujikawa teaches the secondary battery of claim 1. 
Neither Jung nor Fujikawa teach that the top cap has a thickness of 0.3 mm to 1.0 mm.
	Seo teaches a cylindrical secondary battery with a case, a safety valve 430, top cap 410 and gasket 500 similar to the case 200, safety vent 273, top cap 217, and gasket 260 of Jung, respectively (Title, Abstract, figs. 1-4). In particular Seo teaches that the top cap has a thickness of 0.3 mm to 0.5 mm, which falls completely within the claimed range of 0.3 mm to 1.0 mm (“The thickness of the top cap portion in contact with the top surface of the PTC element is not particularly limited as long as it is a range capable of protecting the elements of the cap assembly from external pressure, and may preferably be 0.3 to 0.5 mm”, last ¶ of p. 18).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the top cap 217 of Jung by forming it with the thickness of the top cap of Seo, since the thickness of Seo provided sufficient mechanical strength without undue weight from excessive material (“If the top cap portion is too thin, it is difficult to exhibit a predetermined mechanical stiffness. Conversely, if the top cap portion is too thick, the battery capacity may be reduced compared to the same standard due to an increase in size and weight which is not preferable”, last ¶ of p. 18).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0117516 A1) in view of Fujikawa et al. (US 2010/0227217 A1) and Widener (US 2018/0309107 A1) as applied to claim 1 above, and further in view of Muroya et al. (US 2019/0189998 A1).
Regarding claim 10, modified Jung teaches the secondary battery of claim 1. 
Jung as modified thus far does not teach that a ratio of the inorganic binder to the organic binder in the binder is 2:1 by weight.
Muroya teaches an insulating layer for a battery cap that comprises a ceramic material and a binder (“An electrically insulating, heat resistant layer is disposed between the positive electrode terminal and the sealing plate”, Abstract, figs. 3-5; The electrically insulating, heat-resistant layer 80 may be provided by forming a layer containing a binder and ceramic particles or ceramic fiber made of alumina, zirconia, titania, or silica on the surface of the positive electrode terminal 7”, [0076]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ratio of the inorganic binder to the organic binder in modified Jung to have a ratio of 2:1 by weight. Muroya teaches that the melting point of the insulating layer must be sufficiently high that the layer remains intact in the event of a high-temperature abnormality; the insulation layer is critical for preventing a shortcut which could result in the propagation of the abnormality to parallel-connected cells (see [0020]).  Muroya teaches a relatively high melting point of the insulating layer (“The electrically insulating, heat-resistant member preferably has a higher melting point than the insulating member made of resin disposed between the terminal and the sealing plate. The electrically insulating, heat-resistant member preferably has a melting point of 400 °C. or higher”, [0023]; see also [0072]). Since most organic binders have melting points lower than 400 °C, the amount of organic binder must be limited, such as with a 2:1 weight ratio of inorganic binder to organic binder. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0117516 A1) in view of Fujikawa et al. (US 2010/0227217 A1) and Widener (US 2018/0309107 A1) as applied to claim 1 above, and further in view of Kano et al. (US 2020/0028145 A1).
Regarding claim 11, modified Jung teaches the secondary battery of claim 1. Jung as modified thus far does not teach that a ratio of the ceramic material to the binder is 2:3 by weight.
	Kano teaches an insulating layer for a battery that comprises a ceramic material and a binder (“Secondary battery”, Title; “The heat-resistant insulating layers are ceramic layers containing inorganic particles and a binder”, [0064]). 
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the ceramic material to the binder in modified Jung to have a ratio of 2:3 by weight. Kano teaches that the binder content must be at least 2 wt% relative to the total weight of the insulating layer (see [0069]). The amount of binder is critical to ensure sufficient peeling strength and vibration resistance (“When the binder content is 2 wt % or greater, peeling strength between the heat-resistant insulating layers and the porous base layers can be increased, and vibration resistance of the separators can be improved”, [0069]). Although Kano teaches a maximum binder content of 20 wt% (see [0069] of Kano), this for lithium ion conductivity which is not desired for an insulation layer in a battery cap as taught by Jung. Thus, it would be obvious to optimize the ceramic-to-binder ratio of Jung by adjusting the amount of binder to be sufficiently high as taught by Kano. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0117516 A1) in view of Fujikawa et al. (US 2010/0227217 A1), Widener (US 2018/0309107 A1) and Kano et al. (US 2020/0028145 A1) as applied to claim 11 above, and further in view of Muroya et al. (US 2019/0189998 A1).
Regarding claim 12, modified Jung teaches the secondary battery of claim 11, wherein a ratio of the ceramic material to the binder is 2:3 by weight.
	Jung as modified thus far does not teach that a ratio of the organic binder to the inorganic binder is 1:2 such that the ratio of ceramic material to the organic binder to the inorganic binder is 2:1:2 by weight. 
Muroya teaches an insulating layer for a battery cap that comprises a ceramic material and a binder (“An electrically insulating, heat resistant layer is disposed between the positive electrode terminal and the sealing plate”, Abstract, figs. 3-5; The electrically insulating, heat-resistant layer 80 may be provided by forming a layer containing a binder and ceramic particles or ceramic fiber made of alumina, zirconia, titania, or silica on the surface of the positive electrode terminal 7”, [0076]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ratio of the inorganic binder to the organic binder in modified Jung to have a ratio of 2:1 by weight. Muroya teaches that the melting point of the insulating layer must be sufficiently high that the layer remains intact in the event of a high-temperature abnormality; the insulation layer is critical for preventing a shortcut which could result in the propagation of the abnormality to parallel-connected cells (see [0020]).  Muroya teaches a relatively high melting point of the insulating layer (“The electrically insulating, heat-resistant member preferably has a higher melting point than the insulating member made of resin disposed between the terminal and the sealing plate. The electrically insulating, heat-resistant member preferably has a melting point of 400 °C. or higher”, [0023]; see also [0072]). Since most organic binders have melting points lower than 400 °C, the amount of organic binder must be limited, such as with a 2:1 weight ratio of inorganic binder to organic binder. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Further modifying modified Jung to have an organic binder to inorganic binder weight ratio of 1:2 results in a ceramic material to organic binder to inorganic binder weight ratio of 2:1:2.
Regarding claim 13, modified Jung teaches the secondary battery of claim 12, wherein the ceramic material is silicon dioxide (SiO2).
Jung as modified by Fujikawa includes a ceramic material and a binder, and Fujikawa teaches that the ceramic material may be a silicon oxide, specifically silica which has formula of SiO2 (“The highly-resistive layer may be made of a mixture of a particulate inorganic oxide and a binder. The particulate inorganic oxide is preferably a particulate inorganic oxide with insulating property, and preferably contains, for example, at least one selected from the group consisting of alumina, magnesia, silica, and titania, and particularly preferably contains alumina.”, [0099], Fujikawa; alumina, which is aluminum oxide, is particularly preferred, and Fujikawa also teaches silicon oxide (silica, SiO2)). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).	

Response to Arguments
Applicant’s arguments, see p. 4-5, "I. Claim Rejections - 35 U.S.C. 103", filed 07 July 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otohata (US 2019/0245249 A1) teaches an insulation layer for a battery that comprises nonconductive particles such as a ceramic material and a binder ("Electrode Assembly", Title, referring to an electrode assembly for a battery; " The insulation layer slurry is composed of nonconductive particles and a binder (binding agent)", [0105]; "As the inorganic particles, inorganic oxide particles
such as aluminum oxide, silicon oxide, magnesium oxide, titanium oxide, BaTiO2, ZrO, alumina-silica composite oxide... inorganic oxide particles are preferable", [0107]; figs. 3A-B and 4A-C; see [0104]-[0121] for the complete discussion of the materials of the insulation layer). .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHARINE A CAUGHRON/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728